Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s response filed on 12/22/2020.
Note: Applicant’s agent Ms. Murial Liberto elected apilimod or a pharmaceutically acceptable salt thereof as the species for the PIKfyve inhibitor.
Applicant’s arguments have been considered, but not found persuasive. The rejection of claims 17-23, 24, 25 under 35 U.S.C. 103 as being unpatentable over Bhagwat et al. (WO 2017/040971, PTO-1449), in view of Chang et al. (The Journal of Biological Chemistry, Vol. 280, 2005, pages 20917-20920, PTO-892) is MAINTAINED. See under response to arguments.
Claims 17-25 are examined herein on the merits so far as they read on the elected species.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-23, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat et al. (WO 2017/040971, PTO-1449), in view of Chang et al. (The Journal of Biological Chemistry, Vol. 280, 2005, pages 20917-20920, PTO-892).
Bhagwat et al. teaches a method of treating lysosomal storage disorders comprising administering to a subject such as human a therapeutically effective amount of a PIKfyve inhibitor or a pharmaceutically acceptable salt thereof. See abstract; claims 1, 13, 14, 24; page 1, bottom para-page 2, line 7; see page 13, para 1 for pharmaceutically acceptable salts which includes methanesulfonic acid salt (mesylate salt); page 22, line 6-8, wherein methanesulfonic acid addition salt is taught. Bhagwat teaches that lysosomal storage disorders include diseases such as chlolesteryl ester storage disease (CESD), Neimann-Pick type C disease i.e diseases that result in materials abnormally stored in the lysosome. See page 1, line 27-page 2, line 1; see page 9, line 23 for chlolesteryl ester storage disease, claim 13; page 10, line 10; page 27, lines 18-19; see page 24, bottom para, wherein it is taught that “decreasing or inhibiting the activity of PIKfyve alters the expression or function of cellular metabolic and catabolic pathways ways that reduce the abundance of the material abnormally stored in the lysosome in lysosomal storage diseases” i.e PIKfyve inhibitor reduces the abundance of the material abnormally stored in the lysosome in lysosomal storage diseases. It is taught that the lysosomal storage disorder can be Niemann-pick disease such as type A, type B or type C. See claim 14; page 27, lines 18-19. It is taught that PIKfyve inhibitor can be Formula (IV) which includes instant apilimod. See page 19, page 19 Table 4, D-1 is apilimod. Bhagwat et al. also discloses IC50 values, and Kd values for PIKfyve inhibitor apilimod. See page 19 Table 4, D-1 is apilimod.
Bhagwat et al. does not explicitly teach treating lysosomal storage disorders such as chlolesteryl ester storage disease (CESD), Neimann-Pick type C disease comprising administering apilimod i.e does not provide an example.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer apilimod to a human suffering from Niemann-pick type C because Bhagwat et al. teaches a method of treating a lysosomal storage disorder which includes Niemann-pick disease type C comprising administering to a subject such as human a PIKfyve inhibitor or a pharmaceutically acceptable salt thereof, and Bhagwat et al. teaches that PIKfyve inhibitor can be apilimod or a pharmaceutically acceptable salt thereof. One of ordinary skill in the art before the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer apilimod to a human suffering from lysosomal storage disorder such as cholesteryl ester storage disease (CESD), because Bhagwat et al. teaches a method of treating a lysosomal storage disorder which includes cholesteryl ester storage disease comprising administering to a subject such as human a PIKfyve inhibitor or a pharmaceutically acceptable salt thereof and Bhagwat et al. teaches that PIKfyve inhibitor can be apilimod or a pharmaceutically acceptable salt thereof. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer an effective amount of apilimod to a human suffering from lysosomal storage disorder such as cholesteryl ester storage disease with reasonable expectation of success of treating cholesteryl ester storage disease.
Regarding the recitation “A method for decreasing cholesterol accumulation in target cells of the subject” in claim 1, wherein the target cell is liver cell or spleen cell as in instant claims 18, 19, it is pointed out that Bhagwat et al. renders obvious administration of an effective amount of apilimod to a human suffering from lysosomal storage disorder such as Niemann-pick type C, the property of such a claimed compound will also be rendered obvious by the prior art teachings, since the properties, namely " decreasing cholesterol accumulation in target cells", upon administration of apilimod, are inseparable from its compound. Administration of an effective amount of apilimod to a human suffering 
Further, Chang et al. teaches that in Niemann-Pick disease type C (NPC), accumulation of cholesterol, spingolipids and other lipids within cells, various tissues occurs. See page 20917, left hand column, para 1. Administration of an effective amount of apilimod to a human suffering from Niemann-pick type C will reduce cholesterol accumulation in target cells of the subject such as liver cell or spleen cell as in instant claims, since it is the property of apilimod on administration to a human suffering from Niemann-pick type C, and since it is known that accumulation of cholesterol occurs in NPC.
Regarding the recitation “A method for decreasing cholesterol accumulation in target cells of the subject” in claim 1, wherein the target cell is liver cell or spleen cell as in instant claims 18, 19, it is pointed out that Bhagwat et al. renders obvious administration of an effective amount of apilimod to a human suffering from lysosomal storage disorder such as cholesteryl ester storage disease, the property of such a claimed compound will also be rendered obvious by the prior art teachings, since the properties, namely " decreasing cholesterol accumulation in target cells", upon administration of apilimod, are inseparable from its compound. Administration of an effective amount of apilimod to a human suffering from cholesteryl ester storage disease will reduce cholesterol accumulation in target cells of the subject such as liver cell or spleen cell as in instant claims, since it is the property of apilimod on administration to a human suffering from 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ salt of apilimod such as apilimod mesylate to treat Niemann-Pick disease type C or to treat cholesteryl ester storage disease in human. One of ordinary skill in the art would have been motivated to use a salt of apilimod such as apilimod mesylate because Bhagwat teaches that pharmaceutically acceptable salts which includes methanesulfonic acid salt (mesylate salt) can be employed.
Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that “Bhagwat describes over 50 lysosomal storage diseases and disorders as well as an additional list of eight neurological disorders, all allegedly treatable with any of the PTKfyve inhibitors encompassed by Formulas I, II, III, IV, or V described in Bhagwat, including about 21 specific compounds, one of which is apilimod (D-1). See e.g., Bhagwat at pages 9-12, 27-28 and 14-22. In order to arrive at the claimed invention based on this disclosure, the skilled person would have had to select apilimod from among the many compounds disclosed by Bhagwat with a reasonable expectation of success in treating all of the over 50 lysosomal storage diseases and disorders described in the reference. Since there is no direction in Bhagwat to select apilimod  Attorney Docket No.: 45596-527C01USVIA EFS(PATENT)the skilled person would further have had to have a reasonable expectation of success in using any of the Neimann-Pick type C disease i.e diseases that result in materials abnormally stored in the lysosome. See page 1, line 27-page 2, line 1; see page 9, line 23 for chlolesteryl ester storage disease, claims 12, 13, 14; page 10, line 10; page 27, lines 18-19; see page 24, bottom para, wherein it is taught that “decreasing or inhibiting the activity of PIKfyve alters the expression or function of cellular metabolic and catabolic pathways ways that reduce the abundance of the material abnormally stored in the lysosome in lysosomal storage diseases” i.e PIKfyve inhibitor reduces the abundance of the material abnormally stored in the lysosome in lysosomal storage diseases. It is taught that the lysosomal storage disorder can be Niemann-pick disease such as type A, type B or type C. See claim 14; page 27, lines 18-19. Bhagwat teaches that PIKfyve inhibitor can be apilimod. See page 19, page 19 Table 4, D-1 is apilimod. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer an effective amount of apilimod to a human suffering from Niemann-pick type C with reasonable expectation of success of treating Niemann-pick type C because Bhagwat et al. teaches a method of treating a lysosomal storage disorder which includes Niemann-pick disease type C comprising administering to a PIKfyve inhibitor or a pharmaceutically acceptable salt thereof, and Bhagwat et al. teaches that PIKfyve inhibitor can be apilimod or a pharmaceutically acceptable salt thereof..
Applicant argues “that the skilled person would have lacked a reasonable expectation of success in practicing the claimed methods based on the combination of Bhagwat and Chang because it is not reasonably believable that every PIKfyve inhibitor described in Bhagwat can treat every lysosomal storage disease described in Bhagwat. The only evidence in support of biological activity of the compounds is in an in vitro assay relevant to a single disorder, mucopolysaccharidoses (MPS). MPS is a disorder in which potentially toxic cellular levels of heparin sulfate (HS) accumulate. HS is a glycosaminoglycan and the MPS diseases all involve accumulation of glycosaminoglycans. Table 1 of Bhagwat shows IC50 values for HS accumulation in this assay…………….”. Applicant’s arguments have been considered, but not found persuasive. Bhagwat et al. teaches a method of treating a lysosomal storage disorder which includes Niemann-pick disease type C comprising administering to a subject such as human a PIKfyve inhibitor or a pharmaceutically acceptable salt thereof. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer apilimod to a human suffering from Niemann-pick type C because Bhagwat et al. teaches a method of treating a lysosomal storage disorder which includes Niemann-pick disease type C comprising administering to a subject such as human a PIKfyve inhibitor or a pharmaceutically acceptable salt thereof and Bhagwat et al. teaches that PIKfyve inhibitor can be apilimod. Accordingly, there is clear motivation for one of ordinary skill in the art before the effective filing date of the claimed invention 
Applicant argues that “Applicant's specification demonstrates that a PIKfyve inhibitor can decrease accumulated intracellular cholesterol and that this likely occurs via increased lysosomal exocytosis. It is a reasonable extension that reversal of this underlying defect should lead to improvement in other pathological sequelae of diseases characterized by pathological intracellular cholesterol accumulation, such as NPC. In addition, the effect of apilimod on intracellular cholesterol accumulation in NPC1 fibroblast cells, a model system of NPC1 disease, was unexpected, since previously apilimod had only been associated with inflammatory disease and there was no reason to associate regulation of PI(3,5)P2 with reversal of the NPC1 disease defect (See p. 7, Example 1, at paras. 82-83 and Fig. 1).” Applicant’s remarks have been considered. Bhagwat et al. renders obvious administration of an effective amount of apilimod to a human suffering from Niemann-pick type C. Administration of an effective amount of apilimod to a human suffering from Niemann-pick type C will reduce cholesterol accumulation in target cells of the subject such as liver cell or spleen cell as in instant claims, since it is the property of 

 Prior Art made of Record:
WO2016112072A1;

US 7923557; PTO-1449; also teaches apilimod as one compound (compound 6, Table 1); teaches a method for the production of compounds useful for immunosuppression and in the treatment or prevention of immune disorders, inflammatory disorders and allergic disorders; see column 15 which teaches ischemic heart disease hypercholesterolemia;

Wang et al. PNAS | Published online March 2, 2015 | E1373–E1381; see page E1379, right hand column, Correspondingly, drugs such as Apilimod that potently increase TFEB activity without inhibiting mTOR are more promising. See Fig 5, for apilimod and YM201636;

https://rarediseases.org/rare-diseases/cholesteryl-ester-storage-disease/ ; CESD is characterized by alterations of blood lipoprotein profile; patients present hypercholesterolemia.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached Monday-Friday between 8am- 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627